Citation Nr: 0732545	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a 10 percent evaluation for right shoulder 
bursitis from the initial grant of service connection to 
April 4, 2002.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1989 to April 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which, in part, granted service connection for right 
shoulder bursitis and assigned a noncompensable evaluation; 
effective from April 19, 1997, the day following the 
veteran's discharged from service.  By rating action in April 
2003, the RO assigned an increased rating to 10 percent for 
the right shoulder disability, effective from April 4, 2002.  
In June 2006, the Board remanded the appeal for additional 
development.  

By rating action in March 2007, the RO granted the veteran's 
claims for the assignment of earlier effective dates for his 
service-connected depression, herniated nucleus pulposus at 
C3-4 and C6-7, and degenerative joint disease of the right 
and left ankles from April 19, 1997, the day following his 
discharge from service.  In a statement received in March 
2007, the veteran indicated, in essence, that he was 
satisfied with the grant of benefits and did not wish to 
pursue those matters any further.  Therefore, the Board will 
address the only remaining issue on appeal as shown on the 
first page of this decision.  In this regard, the issue has 
been recharacterized to reflect the appropriate adjudicatory 
considerations of the veteran's appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
right shoulder disability was manifested by functional 
limitation of motion due to pain and no objective evidence of 
any additional impairment.  




CONCLUSION OF LAW

A 10 percent evaluation for right shoulder bursitis from 
April 19, 1997, is warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.400(b)(2)(i), 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, 19 Vet. App. 473.  The 
Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in July 2006 fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in March 
2007.  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Increased Ratings - In General

The veteran's claim for a 10 percent evaluation for his right 
shoulder bursitis prior to April 4, 2002, arises from an 
original claim for compensation benefits.  As held in AB v. 
Brown, 6 Vet. App. 35, 38, (1993), where the claim arises 
from an original rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  See also Fenderson v. West, 12 Vet. App. 119 
(1999), which held that at the time of an initial rating, 
separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The effective date of an award of disability compensation 
based on an original claim, will be the day following 
separation from service or date entitlement arose if the 
claim is received within one year of discharge from service; 
otherwise the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Factual Background

The service medical records showed that the veteran was 
treated for right shoulder problems on several occasions in 
service, beginning with an injury to his right shoulder while 
wrestling in June 1990.  A progress note in March 1992 showed 
a diagnosis of bursitis; however, x-ray studies at that time 
showed no evidence of any pertinent abnormalities.  The 
service records also showed complaints of right shoulder pain 
on a couple of occasions in 1994, though no specific 
abnormalities were noted on those occasions.  

The veteran's original claim of service connection for a 
right shoulder disability was received in June 1997.  As 
explained in the June 2006 Board remand, due to the veteran's 
frequent changes of address subsequent to the filing of his 
claim, attempts by the RO to notify him of scheduled VA 
examinations were unsuccessful and the veteran did not show 
up for two VA examinations.  By rating action in September 
1998, the RO, in part, granted service connection for 
bursitis of the right shoulder based on evidence in the 
service medical records, and assigned a noncompensable 
evaluation, effective from April 19, 1997, the day following 
his discharge from service.  38 C.F.R. § 3.400(b)(2)(i).  
Although a notice of the September 1998, rating decision was 
sent to the veteran at that time, the notice was mailed to 
the wrong address, and the veteran has since stated that he 
did not receive the notice until several years later.  (See 
Report of Contact dated in February 1998).  

The evidence of record indicates that in April 2002, the RO 
accepted a letter from the veteran's Congressman as a claim 
for an increased rating, and the veteran was subsequently 
examined by VA in January 2003.  The findings from the VA 
(QTC) examination showed full and painless range of motion in 
the right shoulder with no evidence of weakness or muscle 
atrophy.  However, the examiner indicated that the veteran 
reported a history of limited range of motion in the right 
shoulder due to pain.  The diagnoses included no change in 
the right shoulder bursitis with additional strain and 
persistent pain.  

By rating action in April 2003, the RO assigned an increased 
rating to 10 percent for the right shoulder disability, 
effective from April 4, 2002, the date of receipt of the 
Congressional letter, which it considered as a new claim for 
an increased rating.  The veteran disagreed with the 
effective date assigned for the 10 percent evaluation, and 
asserted that the 10 percent rating should be made effective 
from the date of his original claim.  

As noted in the June 2006 remand, the Board found that 
because it could not be determined whether the veteran had 
received notice of the September 1998 rating decision and, in 
particular, notice of his appellate rights, the September 
1998 rating decision was not a final decision.  Since the 
veteran's appeal is from the initial rating decision, the 
entire body of evidence is for equal consideration.  The 
rating assigned may be higher or lower [staged] for separate 
periods of time, consistent with the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Therefore, the question to 
be resolved in this case, is at what point since his 
discharge from service, is it factually ascertainable that 
the veteran's right shoulder disability warranted the 
assignment of a 10 percent evaluation.  

In this regard, the Board notes that the only medical 
evidence pertaining to the veteran's right shoulder 
disability since his discharge from service was the January 
2003 VA (QTC) examination.  The findings on that examination 
showed no objective evidence of limitation of motion or any 
impairment of the humerus, clavicle, or scapula, and no 
demonstrable pain on actual range of motion testing.  In 
other words, the veteran did not demonstrate any impairment 
in the right shoulder to warrant the assignment of a 
compensable evaluation under any of the applicable Diagnostic 
Codes (5200, 5201, 5203, 5204) pertaining to the shoulder.  
See 38 C.F.R. § 4.71a (2007).  Thus, it would appear that the 
RO assigned the 10 percent evaluation in April 2003, based on 
the examiner's assessment of functional limited motion due to 
pain.  As the examiner also indicated that there had been no 
change in the veteran's right shoulder disability, the only 
reasonable conclusion that can be drawn is that the right 
shoulder disability had been the same since his discharge 
from service.  Since there are no additional medical records 
to rebut that opinion, the Board finds that a 10 percent 
evaluation for right shoulder bursitis should be assigned 
from the initial grant of service connection.  Further, based 
on the discussion above, the Board also finds that an 
evaluation in excess of 10 percent would not be in order 
under the applicable schedular criteria for the time period 
in question.


ORDER

An increased rating to 10 percent and no greater, for right 
shoulder bursitis from April 19, 1997, is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


